 



Exhibit 10.40

 

 

Separation Agreement and General Release

 

THIS SEPARATION AND GENERAL RELEASE AGREEMENT (hereinafter, “this Agreement”) is
entered into this 13th day of November 2018, by and between Howard Bank, a
Maryland chartered trust company (the “Company”) and James D. Witty (the
“Executive” or the “Employee”). Collectively, the Company and the Executive
shall be referred to as the “Parties”.

 

RECITALS

 

WHEREAS, the Executive has been employed by the Company in the capacity of
Executive Vice President and Chief Lending Officer;

 

WHEREAS, the terms of the Executive’s employment by the Company are governed by
an Executive Employment Agreement dated April 29, 2016, as amended on May 24,
2017, by and between the Parties (collectively the “Employment Agreement);

 

WHEREAS, the current Term of the Employment Agreement (as defined therein)
expires on March 31, 2019;

 

WHEREAS, the Executive has elected to terminate the Executive’s employment, for
Good Reason, pursuant to Section 3.2.2(a) of the Employment Agreement and the
Parties have agreed that such termination shall be effective as of November 16,
2018 (the “Termination Date”).

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto, intending
to be legally bound, hereby agree as follows:

 

1.                  Recitals Incorporated; Certain Defined Terms. The recitals
set forth above are incorporated herein by this reference and shall be deemed
terms and provisions hereof with the same force and effect as if fully set forth
in this Section 1. Capitalized terms that are not otherwise defined herein shall
be deemed to have the same meanings herein as are ascribed to such terms in the
Employment Agreement.



 

2.                  Termination. The Executive’s election to resign for Good
Reason shall be effective as of the Termination date, at which time (i) the
Executive’s Role as an employee of the Company shall cease, and (ii) the
Executive shall return to the Company all Company property, materials and
Confidential Information in the Executive’s possession.

 



1 

 

 

3.                  Severance Payments; Equity:

 

(a)Commencing December 7, 2018, and continuing on each of the Company’s regular
payroll dates thereafter through and including the (25th) regular payroll date
thereafter (which the Parties estimate to be November 22, 2019) the Company
shall pay to the Executive the sum of Thirteen Thousand Nine Hundred Twenty Two
and 89/100 dollars ($13,922.89) (each, a “Subsequent Payment” and collectively,
the “Subsequent Payments”). The schedule of Subsequent Payments is attached
hereto as Exhibit A.

 

(b)The Parties intend for the total payments to be made by the Company to the
Executive pursuant to Section 3.7 (a) of the Employment Agreement, as confirmed
by Section 3(a) of this Agreement, to be Three Hundred Sixty One Thousand Nine
Hundred Ninety Five and 12/100 dollars ($361,995.14).

 

(c)The Executive’s right to receive any installment payments as set forth in
this Agreement shall be treated as a right to receive a series of separate
payments and, accordingly, each such installment payment shall at all times be
considered a separate and distinct payment as permitted under Section 409A of
the Code (as defined in the Employment Agreement).

 

(d)The Parties acknowledge and agree that the effect of Section 3.7(a) of the
Employment Agreement shall be to cause all issued stock awards, including
restricted stock units of Howard Bancorp, Inc. to vest in favor of the Executive
immediately upon the Termination Date. The Executive shall be paid in accordance
with the terms of any grant agreement issuing restricted stock units to the
Executive under the time-based vesting component (as opposed to the performance
vesting component) of the Howard Bancorp, Inc. 2013 Equity Incentive Plan.

 

(e)Except as provided in Section 3 of this Agreement, the Parties agree that the
Executive shall not be entitled to receive from the Company any other payment as
a result of the termination of his employment by the Company, whether pursuant
to Section 3.7(a) of the Employment Agreement or otherwise.

 



2 

 

 

(b)Release of Claims:

 

(a)In exchange for the consideration extended to the Executive by the Company in
this Agreement, Executive, on behalf of Executive, Executive’s spouse, heirs,
administrators, children, representatives, executors, successors, assigns, and
all other persons claiming through Executive, if any (collectively,
“Releasers”), does hereby release, waive, and forever discharge the Company, and
each of its parent, subsidiary or affiliated entities, and each of their
respective current, former or future directors, officers, agents, employees,
trustees, stockholders, investors, joint ventures, and representatives, each of
their predecessors, successors and assigns, and any of their directors,
officers, partners, members, agents and employees, both individually and in
their official capacities (collectively, the “Releasees”) from, and does fully
waive any obligations of Releasees to Releasers for, any and all liability,
actions, charges, causes of action, demands, damages, or claims for relief,
remuneration, sums of money, accounts or expenses (including attorneys’ fees and
costs) of any kind whatsoever, whether known or unknown or contingent or
absolute, which heretofore has been or which hereafter may be suffered or
sustained, directly or indirectly, by Releasers in consequence of, arising out
of, or in any way relating to: Executive’s employment with the Company or any of
its subsidiaries or affiliates, including the termination of Executive’s
employment, or any other events occurring on or prior to the date of this
Release. The release and discharge, waiver and covenant not to sue in this
Agreement includes, but is not limited to, (i) all claims for wages, salary,
bonuses, incentive compensation, stock, restricted stock, stock options, other
equity incentive, severance pay, vacation pay or any other fees, compensation or
benefits (except for vested rights and benefits as of the date of termination
under any Company compensation or benefit plan, including without limitation
accrued salary through the date of this Agreement and the right to reimbursement
of business expenses incurred through the date of this Agreement in accordance
with the Company’s policy), (ii) all claims and any obligations or causes of
action arising from such claims under common law including wrongful or
retaliatory discharge or breach of contract (including but not limited to any
claims under the Employment Agreement and any claims under any equity incentive
arrangements between Executive and the Company but excluding those claims set
forth below as not covered by this release), (iii) any action arising in tort
including libel, slander, defamation or intentional infliction of emotional
distress, and (iv) all claims or actions arising under any federal, state or
local statute including the Age Discrimination in Employment Act (including the
Older Workers Benefit Protection Act) (“ADEA”), Title VII of the Civil Rights
Act of 1964, the Civil Rights Acts of 1866 and 1871 (42 U.S.C. § 1981), the
Civil Rights Act of 1991, the National Labor Relations Act, the Employee
Retirement Income Security Act of 1974, the Americans with Disabilities Act of
1990, the Rehabilitation Act of 1973, the Equal Pay Act of 1963, the Genetic
Information Nondiscrimination Act of 2008, Maryland Equal Pay Act, Title 20 of
the State Government Article of the Maryland Annotated Code, the
non-discrimination ordinances of Baltimore City and Howard, Anne Arundel, Prince
George’s, and Montgomery Counties, or the discrimination or employment laws of
any state or municipality, and/or any claims under any express or implied
contract which Releasers may claim existed with Releasees. This also includes a
release of any claims for alleged physical or personal injury, emotional
distress relating to or arising out of Executive’s employment with the Company
or any of its subsidiaries or affiliates. Notwithstanding anything herein to the
contrary, Releasers do not release, and this release and waiver does not apply
to and shall not be construed as to apply to: (A) any claim or right to receive
the severance benefits set forth in Section 3.7 (Termination Payments) of the
Employment Agreement; (B) any claim or right to indemnification under the
Employment Agreement or any other agreement or arrangement; (C) any claim or
right with respect to any vested interest under any equity or equity-based award
plan of the Company; (E) any claim or right to continuation of health plan
coverage pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985
(or similar law); and (F) any claim or right arising after the date hereof.

 



3 

 

 

(b)Excluded from this Agreement are any claims which cannot be waived by law,
such as the right to make a claim for unemployment or worker’s compensation
benefits. Nothing in this Agreement prevents, or is intended to prevent,
Executive from filing a charge of discrimination with the EEOC or with any other
federal, state or local civil rights agency, or from reporting possible
violations of law to a governmental agency or entity or requires Executive to
seek authorization from the Company or to notify the Company if Executive makes
such reports. Nor shall anything in this Agreement interfere with Executive’s
right to participate or cooperate in a proceeding with the EEOC or any other
federal, state, or local government agency investigating or enforcing
discrimination, or any other violation of state or federal law. However, in the
event that a complaint is filed against the Company or its successors or assigns
on Executive’s behalf or by Executive with an administrative agency relating to
any act or omission occurring prior to the date of this Agreement, Executive
waives and relinquishes any claim for damages or monetary recovery, except for
any monetary award from a government-administered whistleblower program.
Executive represents and warrants that Executive has not filed any complaint,
charge, or lawsuit against the Releasees with any government agency or any
court.

 

(c)Executive agrees never to seek personal recovery from Releasees in any forum
for any claim covered by the above waiver and release language, except that
Executive may bring a claim under the ADEA to challenge this Agreement. Nothing
in this Agreement is intended to reflect any party’s belief that Executive’s
waiver of claims under ADEA is invalid or unenforceable, it being the intent of
the parties that such claims are waived.

 

(d)Executive agrees that neither this Agreement, nor the furnishing of the
consideration for this Agreement, shall be deemed or construed at any time to be
an admission by the Company, any Releasees or Executive of any improper or
unlawful conduct.

 

(e)The Parties acknowledge and agree that Executive’s obligations under Section
5 (Company Information and Company Materials), Section 6 (Non-Competition),
Section 7 (Non- Solicitation of Customers), and Section 8 (Non-Solicitation of
Employees) of the Employment Agreement survive the termination of employment and
are incorporated herein by reference. Executive affirms that the restrictive
covenants in the Employment Agreement are reasonable and necessary to protect
the legitimate interests of the Company and its affiliates, and that Executive
received adequate consideration in exchange for agreeing to those restrictions
and will abide by those restrictions. The Parties acknowledge and agree that
Section 2 (Duties) of the Employment Agreement expired as of the Termination
Date and Section 5 Confidential Information shall survive for as long as the
information remains confidential. The Parties also acknowledge and agree that
Section 6, Section 7 and Section 8 of the Employment Agreement survive for a
period of one (1) year following the Termination Date and shall therefore expire
on November 16, 2019.

 



4 

 

 

(f)Executive represents and warrants that he has been paid all wages due and
owing as of the date of this Agreement, to which he would be entitled under the
Fair Labor Standards Act, the Maryland Wage and Hour Law, the Maryland Wage
Payment and Collection Act, all other applicable federal, state or municipal
laws or ordinances, and the terms and conditions of any agreement or arrangement
between Executive and the Company.

 

(g)Executive acknowledges and recites that:

 

a.Executive has executed this Agreement knowingly and voluntarily;

 

b.Executive has read and understands this Agreement in its entirety;

 

c.Executive has been advised and directed orally and in writing (and this
subparagraph (c) constitutes such written direction) to seek legal counsel and
any other advice Executive wishes with respect to the terms of this Agreement
before executing it;

 

d.Executive’s execution of this Agreement has not been forced by any employee or
agent of the Company, is without coercion, duress, fraud, or undue influence of
any kind and Executive has had an opportunity to negotiate about the terms of
this Agreement; and

 

e.Executive has been offered 45 calendar days after receipt of this Agreement to
consider its terms before executing it.

 

(c)                Confidentiality: The Parties shall strictly maintain the
confidentiality of the circumstances, negotiations, terms, and conditions of
this Agreement, sharing such information only with their counsel and accountant
and as may be required by judicial or other compulsory process and, in the
Company’s case, with senior management and regulatory agencies with jurisdiction
over the Company only and, in Executive’s case, with Executive’s spouse and/or
immediate family members (provided that Executive will cause such family members
to maintain the confidentiality of the circumstances, negotiations, terms, and
conditions of this Agreement). The Parties agree that either party will give
written notice to the other party when compelled by judicial or other compulsory
process to disclose the terms and conditions of this Agreement. Notwithstanding
anything contained herein to the contrary, the Parties shall be entitled to
disclose the terms and conditions of this Agreement in any judicial proceeding
or arbitration to enforce the provisions of this Agreement, and the Executive
shall be entitled to disclose the terms and conditions of this Agreement to any
bank or other institution which extends credit to the Executive or to which the
Executive applies for an extension of credit. A breach of the confidentiality of
the circumstances, negotiations, terms, and conditions of this Agreement shall
be deemed material.

 



5 

 

 

(d)               Non-Disparagement: Neither of the Parties shall state nor
infer that theirs was anything other than a separation of mutual convenience
from their employment relationship. Neither of the Parties shall disparage the
other with respect to any of the circumstances of employment. The Company shall
respond to requests for information from Company Employees and third parties
regarding the circumstances of the Executive’s decision to “pursue other
opportunities.”

 

(e)                Governing Law and Venue: This Agreement is intended to be
effective and operate pursuant to the laws of the State of Maryland. In the
event litigation is filed to enforce rights under this Agreement, such suit will
be filed in a state or federal court located in Maryland or when the parties
hereto consent to such venue.

 

(f)                Severability: The separate provisions of this Agreement are
severable. Should any provision or portion of a provision of this Agreement be
declared or determined by any Court of competent jurisdiction to be illegal,
invalid or unenforceable, the legality, validity and enforceability of the
remaining parts, terms and provisions shall not be affected thereby, and said
illegal, unenforceable or invalid part, term or provision will be deemed not to
be part of this Agreement.

 

(g)               Modifications: No modification or waiver of any of the terms
of this Agreement shall be valid unless made in writing and signed by the
Parties.

 

(h)               Contractual Terms: The terms of this Agreement, including the
Preamble and the Introductory Statement, are contractual and not mere recital.

 

(i)                 Full and Complete Settlement: This Agreement and the
Employment Agreement, as clarified and amended hereby, set forth the entire
agreement between the Parties and, together, fully supersede any and all prior
negotiations, agreements, or understandings, whether written or oral, between
the Parties pertaining to the subject matter of this Agreement and the
Employment Agreement.

 

(j)                 No Admission of Liability: It is expressly understood and
agreed to that the making of this Agreement by the Company, its affiliates or
parent companies, is not an admission that any action taken or not taken with
respect to the Executive was improper or unjust, or that the Company, its
affiliates, or any of its employees, officers, directors or agents acted in any
manner that violated any law or duty owed to the Executive arising out of the
Executive’s employment with the Company, and liability is expressly denied by
the Company.

 



6 

 

 

(k)               Construction: This Agreement shall be binding and inure to the
benefit of the Parties hereto, their respective successors, assigns, heirs,
partners, agents, and representatives, as well as their officers, directors,
shareholders, related or affiliated companies or entities, subsidiaries,
successors, predecessors, agents, and attorneys. Whenever used, the singular
shall include the plural, the plural the singular, and the use of any gender
shall be applicable to all genders.

 

(l)Older Workers Benefit Protection Act:

 

(a)The Executive represents, warrants, and acknowledges that he has carefully
read this Agreement and has had sufficient opportunity to review and deliberate
the foregoing with counsel of his own choosing. By executing this Agreement, the
Executive is representing that he understands its contents, that he knowingly
and voluntarily waives and releases, without coercion, the claims described in
this Agreement, specifically including claims under the ADEA, and signs this
Agreement as his free and independent act. The Executive further acknowledges
that the waivers and releases he provides in this Agreement are made with full
appreciation that he is forever foreclosed from pursuing any of the rights so
waived or released which arise on or before the date of execution of this
Agreement. In addition, the Executive also acknowledges that the consideration
given for the waivers and releases contained in this Agreement are in addition
to anything of value to which the Executive was already entitled.

 

(b)The Executive further acknowledges that he has been advised by this writing
that (i) he should consult with an attorney prior to executing this Agreement
and that he has, in fact, done so; (ii) he has up to forty five (45) days from
receipt of this Agreement to consider and accept it; and (iii) he has seven (7)
days following his execution of this Agreement to revoke any acceptance of this
Agreement (“Revocation Period”). Should the Executive wish to revoke his
acceptance within the 7-day period, he must deliver a written notice of his
intent to revoke acceptance by that date to:



 

Howard Bank

Attn: Chief Executive Officer

3301 Boston Street

Baltimore, MD 21224

 



Any written notice from the Executive intending to rescind his release of claims
must be received no later than the final day of the Revocation Period.

 



7 

 

  

(c)Notwithstanding the fact that the Executive has been given forty five (45)
days to consider this Agreement, he may, in his sole discretion, elect to
execute this Agreement prior to the end of such forty five (45) day period,
then, by his signature below, the Executive represents and warrants that his
decision to shorten this time was done knowingly and voluntarily and was not
induced by fraud, misrepresentation, or any threat to withdraw or alter the
benefits provided by the Executive herein, prior to end of such forty five (45)
day consideration period. The parties agree changes, whether material or
immaterial, to this Agreement shall not restart the running of the forty
five(45) day time period.

 

(d)The Executive acknowledges and agrees that no inducements, representations,
or agreements have been made or relied upon to make this Agreement except as
expressly stated herein, and that he is waiving certain important rights that he
might otherwise have had.

 

(m)Execution: The executed, signed copy of this Agreement shall be mailed or
hand-delivered by the Employee to:

 

Howard Bank

Attn: Chief Executive Officer

3301 Boston Street

Baltimore, MD 21224

 

 

(n)Binding Effect: This Agreement shall be binding upon and shall inure to the
benefit of the Company, the Employee, and their respective heirs, personal
representatives, successors, and assigns, as the case may be.

 



 

PLEASE READ THIS AGREEMENT CAREFULLY. IT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

 



 

 

 

[Signature Page Follows]

 

 





8 

 



 

IN WITNESS WHEREOF, the Parties hereto, intending that this Agreement be under
seal, have signed and sealed their Agreement.

 





Attest: HOWARD BANK                       By:   (Seal)       Mary Ann Scully    
  CEO             Date Provided To Executive:                            
Witness: Terms Accepted:                           (Seal)     Executive: James
D. Witty  



 

9 



